DETAILED ACTION
Pending Claims
Claims 18-24, 26-32, and 34-37 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Response to Amendment
The rejection of claims 18-24, 26-32, and 34-36 under 35 U.S.C. 103 as being unpatentable over Limerkens et al. (US 2013/0245164 A1) in view of Nodelman et al. (US Pat. No. 5,502,147) has been overcome by amendment.

Claim Objections
Claims 19-23, 26-28, and 30-32 are objected to because of the following informalities: for improved consistency, the “characterized in that” language should be replaced with wherein language (see claims 18 & 24).  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24, 26-32, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Evidence that claims 18-24, 26-32, and 34-36 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed July 20, 2022.  In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the “polyisocyanate composition A)” of the invention “has a content of monomeric diisocyanates of not more than 0.5% by weight”.  This statement indicates that the invention is different from what is defined in the claim(s) because the claims feature a content of monomeric diisocyanates of not more than 1.0% by weight.
Claims 18-24, 26-32, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-24, 26-32, and 34-37, independent claim 18 has been amended to include: a polyisocyanate composition A) consisting of oligomeric polyisocyanates and is low in monomeric diisocyanates, "low in monomeric diisocyanates" meaning that the polyisocyanate composition A) has a content of monomeric diisocyanates of not more than 1.0 by weight.  The claim also states:  wherein the polyisocyanate composition A) contains not more than 30 % by weight, based on the weight of the polyisocyanate composition A), of aromatic polyisocyanates.  It is unclear how these “aromatic polyisocyanates” relate to the amended polyisocyanate composition A).  Specifically, it is unclear if these “aromatic polyisocyanates” are: a) further limiting the oligomeric polyisocyanates, b) further limiting the monomeric diisocyanates, c) further limiting both the oligomeric polyisocyanates and the monomeric diisocyanates, or d) describing materials other than the oligomeric polyisocyanates and the monomeric diisocyanates.  This becomes less clear when considering dependent claim 24.  Claims 19-24, 26-32, and 34-37 are rejected because they are dependent from claim 18.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed above, independent claim 18 now features: a polyisocyanate composition A) consisting of oligomeric polyisocyanates and is low in monomeric diisocyanates, "low in monomeric diisocyanates" meaning that the polyisocyanate composition A) has a content of monomeric diisocyanates of not more than 1.0 by weight.  This appears to indicate a minimum of 99% by weight of oligomeric polyisocyanates.  Dependent claim 24 attempts to further limit claim 18 with: the polyisocyanate composition A) consists of at least 80%, 85%, 90%, 95%, 98%, 99% or 99.5% by weight, based in each case on the weight of the polyisocyanate composition A), of oligomeric polyisocyanates.  This appears to improperly broaden the scope of claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Suggested Claim Language
The following is suggested claim language to overcome the above objections and rejections:

1-17. (Cancelled)  
  
18. (Proposed Language) A process 
a) providing a polyisocyanate composition A) consisting of one or more oligomeric polyisocyanates and not more than 0.5% by weight of one or more unconverted monomeric diisocyanates ; 
b) catalytically trimerizing the polyisocyanate composition A) in the presence of at least one fibrous filler B) and of a trimerization catalyst C) ;
whereinof a metal salt and a and an optional polyether; and the trimerization catalyst C) is provided in an amount of from 0.4% to 15.0% by weight based on the weight of the polyisocyanate composition A);
wherein each of the one or more oligomeric polyisocyanates is prepared by: reacting an excess of monomeric diisocyanate, yielding the oligomeric polyisocyanate and the unconverted monomeric diisocyanate, and removing at least a portion of the unconverted monomeric diisocyanate; and
wherein at least 70 wt% of the one or more oligomeric polyisocyanates are oligomeric aliphatic polyisocyanates and/or oligomeric alicyclic polyisocyanates.

19. (Proposed Language) The process wherein 

20. (Proposed Language) The process wherein 

21. (Proposed Language) The process wherein as the polyether.  

22. (Proposed Language) The process wherein B) is selected from the group consisting of glass fibres, basalt fibres, carbon fibres and mixtures thereof.  

23. (Proposed Language) The process wherein B) 

24. (Proposed Language) The process wherein or 99% of the one or more oligomeric polyisocyanates are oligomeric aliphatic polyisocyanates and/or oligomeric alicyclic polyisocyanates

25. (Cancelled)  

26. (Proposed Language) The process wherein 

27. (Proposed Language) The process wherein 

28. (Proposed Language) The process wherein 

29. (Proposed Language) A composite 

30. (Proposed Language) The composite wherein polyisocyanurate material is at least 9% by weight, based on the total weight of the polyisocyanurate plastic matrix in the composite polyisocyanurate material.  

31. (Proposed Language) The composite wherein 

32. (Proposed Language) The composite wherein 3 determined according to DIN EN ISO 1183-1.  

33. (Cancelled)  

34. (Previously Presented) Components consisting of or comprising a composite polyisocyanurate material according to Claim 29.  

35. (Proposed Language) The process in the polyisocyanate composition A), have a structure selected from the group consisting of uretdione, urethane, isocyanurate, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione 
36. (Proposed Language) The Process according to Claim 18, wherein 100 mol%, based on the sum of the oligomeric polyisocyanates in the polyisocyanate composition A), have a 

37. (Proposed Cancellation)

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 24, 29, and 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-23, 26-28, and 30-32 would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 30, 2022